Citation Nr: 0800382	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-03 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for defective vision of 
the left eye, to include ptosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2001 to February 
2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

Hearings on this matter were held before a Decision Review 
Officer in February 2006 and the undersigned Veterans Law 
Judge sitting at the RO in September 2007.  Transcripts of 
both proceedings have been associated with the claims folder.  

A review of the record reflects that the veteran perfected an 
appeal for service connection for tinnitus in April 2006.  
Service connection for tinnitus was granted by rating 
decision dated June 2006, and a 10 percent rating, the 
maximum allowable by law, was assigned.  No appeal has been 
filed with respect to that rating, and the issue is not 
currently before the Board.  


FINDINGS OF FACT

1.  During the September 2007 hearing, the veteran indicated 
on the record his desire to withdraw his appeal for service 
connection for hearing loss.  

2.  The veteran's visual disorder is caused primarily by 
astigmatism, a refractive error that is not a disability for 
VA compensation purposes.

3.  Left eye ptosis is a congenital disorder that pre-existed 
his military service.

4.  A preponderance of the evidence is against a finding that 
there was an in-service super-imposed injury or disease to 
the left eye.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran with regard to the issue of entitlement to 
service connection for hearing loss have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for establishing entitlement to service 
connection for defective vision in the left eye, to include 
ptosis, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 4.9 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated August 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claim.  Additionally, in 
March 2006, the veteran was notified of the way initial 
disability ratings and effective dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Withdrawal of Claim of Entitlement to Service Connection for 
Hearing Loss

The Board does not have jurisdiction to review the claim for 
hearing loss, and therefore it is dismissed.

A review of the record reflects that the veteran expressed 
disagreement with a December 2004 rating decision denying 
service connection for hearing loss.  The RO issued a 
statement of the case in January 2006 on the issue of 
entitlement to service connection for hearing loss.  The 
veteran perfected an appeal with respect to that issue in 
February 2006.    

During a pre-hearing conference conducted just prior to his 
September 26, 2007 hearing before the Board, the veteran 
indicated that he was withdrawing the issue of entitlement to 
service connection for hearing loss.  An appeal may be 
withdrawn in writing at any time before a decision is 
rendered by the Board.  38 C.F.R.                 § 
20.204(b).  The veteran's statements at the pre-hearing 
conference have been transcribed and reduced to writing; 
therefore, his withdrawal of this issue is valid.  Once the 
veteran withdrew this issue, there remained no allegations of 
error of fact or law for appellate consideration.  The Board 
does not have jurisdiction to review this issue on appeal and 
it is dismissed. 38 U.S.C.A. § 7105(d)(5).  

Service Connection for Defective Vision of the Left Eye 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346;  Hickson v. 
West, 12 Vet. App. 247, 253.  

Congenital or developmental conditions and refractive errors 
are not injuries or diseases and, therefore, generally may 
not be service connected as a matter of express VA 
regulation.  38 C.F.R. § 3.303(c), 4.9.  There are, however, 
certain limited exceptions to this rule.  Service connection 
may be granted for hereditary diseases that either first 
manifested themselves during service or which preexisted 
service and progressed at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990). Further, where 
during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted. VAOPGCPREC 82-90 (July 18, 
1990).

The veteran's enlistment examination shows that had defective 
vision upon entry.  Uncorrected distant vision in both eyes 
was 20/30; when corrected, the veteran's distant vision in 
both eyes was 20/20.  Near vision was 20/25 uncorrected and 
20/20 corrected.  Upon separation, distant vision in the 
veteran's left eye had decreased to 20/70, and could only be 
corrected to 20/30.  Both service and post-service medical 
records have identified the cause of the veteran's decreased 
visual acuity as astigmatism.  

Additionally, the evidence shows that the veteran has had 
ptosis, drooping of the eyelid, since early childhood.  The 
veteran has indicated that he had surgery to correct the 
disorder during early childhood and at age 13.  Ptosis was 
noted in a November 2000 consultation sheet prior to service 
induction.  Clinical work-ups during and after service have 
concluded that the veteran's ptosis is congenital.  

The veteran has indicated that he often got paint and other 
corrosive material in his eyes during service.  Service 
medical records indicate that the veteran was in fact exposed 
to corrosive materials during service; however, there is no 
indication that the veteran was ever medically treated for 
chemical exposure to the eye.  Although the veteran received 
several eye examinations during service, there are no records 
of treatment for an eye injury.  

In November 2004, the veteran received a VA examination.  The 
veteran reported to the examiner that corrosive materials had 
gotten into his eyes during service; however, the examination 
revealed no signs of chemical exposure.  The examiner noted 
that the cause of the veteran's irregular astigmatism was 
"not apparent."  

A February 2006 note indicates that the veteran's irregular 
astigmatism was "secondary to chemical burns."  There is no 
indication as to how the physician reached that conclusion.  
There is no evidence that the physician personally examined 
the veteran or that he conducted clinical testing.  The note 
is dated almost two years after the veteran's separation, and 
stands in direct contravention to the VA examination 
conducted in November 2004 that found no evidence of chemical 
burns.  It was concluded that there was no major functional 
impairment of vision and his current defective vision was not 
likely related to his active service.  A January 2006 VA 
progress note indicated that the veteran would like 
documentation regarding chemical burns that he was told about 
on his last visit.  Physical examination did not mention any 
residuals of chemical burns to the eyes and none was 
mentioned in the final assessments.  The Court has held that 
bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

The veteran testified that a VA physician once told him that 
an examination of his eyes showed chemical burns.  The record 
does not include evidence of such an examination or 
diagnosis.  Hearsay medical evidence, as transmitted by 
layperson, is of limited probative value.  The connection 
between what a physician said and layperson's account of what 
he purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The Board acknowledges the veteran's belief that his 
decreased visual acuity is causally related to active 
service.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App.  
183, 186 (1997); Espiritu v. Derwinski, 2  Vet. App. 492, 
494-95 (1992).

In summary, the veteran's astigmatism is a refractive error 
that is not subject to service connection.  His ptosis has 
also been attributed to a congenital or developmental 
condition.  There is no showing of superimposed disease or 
injury to the left eye in service and a clear preponderance 
of the evidence of record is against a finding that defective 
vision is due to an acquired disability in service.  As the 
preponderance of the evidence is against a finding that a 
superimposed eye injury that occurred in service, the claim 
for service connection for defective vision of the left eye 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to service connection for defective vision, to 
include ptosis, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


